DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/197,410 of SMCCULLEN et al. for “SYSTEM TO WARN A MOTORIST OF THE PRESENCE OF A PEDESTRIAN IN A CROSSWALK AT A TRAFFIC INTERSECTION” filed on March 10, 2021 has been examined.

Drawings
Drawings Figures 1-3 submitted on March 10, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021 is being considered by the examiner. 

Claim Objections
Claim 16 is objected to because of the following informalities: in line 9 of claim 16, after limitation -- intersection -- there are two semicolons (“;”). One of the semicolons should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.


Claims 1-4, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of HOLZWANGER et al. (U.S. Publication No. 2015/0154860 A1) hereinafter “Holzwanger” in view of the Prior Art of CAMRAS et al. (U.S. Publication No. 2019/0197883 A1) hereinafter “Camras”.
As to claim 1, Holzwanger discloses a system to warn a motorist of a certain presence of a pedestrian in a crosswalk at a traffic intersection (shown in Figures 1-5 and described in Abstract Paragraphs 0003, 0007 and 0019-0023) comprising: at least one standard traffic signal (traffic signal (#9) [i.e. standard traffic signal], shown in Figures 1-3 and 5) configured for directing the motorist through the traffic intersection (described in Paragraphs 0032, 0037-0038 and 0040); at least one standard walk light (pedestrian signal (#8) [i.e. standard walk light], shown in Figures 1-3 and 5) configured for directing pedestrians for use on the crosswalk at the traffic intersection (described in Paragraphs 0010, 0032, 0037-0038 and 0040); and at least one additional pedestrian warning signal (PAMS (Pedestrian Advisory Message Screen) #7 [i.e. additional pedestrian warning signal], shown in Figures 1-3 and 5) with a pedestrian light configured to face the pedestrian (described in Paragraphs 0010, 0032, 0036, 0038 and 0039), each of the at least one additional pedestrian warning signals is in communication with the at least one standard traffic signal and the at least one standard walk light (shown in Figures 1-6 and described in Paragraph 0036); wherein, each of the at least one additional pedestrian warning signals is configured to warn the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection (described in Paragraphs 0032 and 0041).
Holzwanger does not expressly discloses the additional pedestrian warning signal configured to face the motorist and the additional pedestrian warning signals is configured to warn the motorist of the certain presence of the pedestrian.
Camras discloses a system to warn a motorist of a certain presence of a pedestrian in a crosswalk at a traffic intersection (shown in Figures 1-5 and described in Paragraphs 0006-0012) comprising: at least one additional pedestrian warning signal with a pedestrian light configured to face the motorist; wherein, each of the at least one additional pedestrian warning signals is configured to warn the motorist of the certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection (described in Paragraphs 0039-0044).
Thus, given the system and method of Holzwanger and having the teaching of Camras disclosing at least one additional pedestrian warning signal with a pedestrian light configured to face the motorist; wherein, each of the at least one additional pedestrian warning signals is configured to warn the motorist of the certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection disclosed by Camras into the system and method of Holzwanger, in order to have a system to warn a motorist of a certain presence of a pedestrian in a crosswalk at a traffic intersection comprising: at least one standard traffic signal configured for directing the motorist through the traffic intersection; at least one standard walk light configured for directing pedestrians for use on the crosswalk at the traffic intersection; and at least one additional pedestrian warning signal with a pedestrian light configured to face the motorist, each of the at least one additional pedestrian warning signals is in communication with the at least one standard traffic signal and the at least one standard walk light; wherein, each of the at least one additional pedestrian warning signals is configured to warn the motorist of the certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection, for the obvious reason of incorporating additional feature that enhances pedestrian/s safety as suggested by Camras (Paragraphs 0004 and 0025).
As to claim 2, the combination of Holzwanger and Camras as set forth above in claim 1, further having the disclosure of Holzwanger that discloses data retriever device (#2) is installed within the traffic controller (#1) and collects the traffic signal timing sequences. The data retriever integrates with most all traffic signal controllers allowing for the system to capture both pedestrian countdown and broadcast advisories and advertising. The traffic signal timing sequence data is transmitted to the TSDC (#5). The traffic signal data controller ("TSDC") feature the following functionalities: (1) traffic signal sequence counter, traffic flow sensor, announcements/advertising for EVMS (Electronic Variable Message Sign) and PAMS (Pedestrian Advisory Message Screen) (Figures 1, 3 and described in Paragraph 0032), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Holzwanger and Camras in order to have wherein each of the at least one additional pedestrian warning signals is configured to warn the motorist of the certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection via the communication with the at least one standard traffic signal and the at least one standard walk light, for the same motivational reason stated above in claim 1.
As to claim 3, the combination of Holzwanger and Camras as set forth above in claim 1, the combination of Holzwanger and Camras discloses wherein each of said at least one additional pedestrian warning signals is configured to function along with an existing traffic signal system (shown in Figure 3 of Holzwanger and shown in Figure 1 of Camras).
As to claim 4, the combination of Holzwanger and Camras as set forth above in claim 1, the combination of Holzwanger and Camras discloses wherein the pedestrian light of each of said at least one additional pedestrian warning signals include a color code and a blinking feature (described in Paragraph 0045 of Camras).
As to claim 14, the combination of Holzwanger and Camras as set forth above in claim 1, the combination of Holzwanger and Camras discloses wherein the pedestrian light of the at least one additional pedestrian warning signal is built into the at least one standard traffic signal configured for directing the motorist through the traffic intersection (shown in Figure 4 and described in Paragraphs 0044 and 0051 of Camras).
As to claim 15, the combination of Holzwanger and Camras as set forth above in claim 1, the combination of Holzwanger and Camras discloses wherein the pedestrian light of the at least one additional pedestrian warning signal is separate from the at least one standard traffic signal, where both the at least one additional pedestrian warning signal and the separate at least one standard traffic signal are visible to the motorist and are configured for directing the motorist through the traffic intersection (shown in Figures 1,3 and described in Paragraphs 0032 and 0038 of Holzwanger).
As to claim 17, Holzwanger discloses a pedestrian warning signal (shown in Figures 1-5 and described in Abstract Paragraphs 0003, 0007 and 0019-0023) comprising: a pedestrian light (PAMS (Pedestrian Advisory Message Screen) #7 [i.e. pedestrian light], shown in Figures 1-3 and 5) visible to a pedestrian at a traffic intersection (described in Paragraphs 0010, 0032, 0036, 0038 and 0039), the pedestrian light is configured to be off, to be solid, and to blink (shown in Figures 1-6 and described in Paragraphs 0036 and 0040), the pedestrian light is in communication with at least one standard traffic signal (traffic signal (#9) [i.e. standard traffic signal], shown in Figures 1-3 and 5) configured for directing the motorist through the traffic intersection (described in Paragraphs 0032, 0037-0038 and 0040); the pedestrian light (PAMS (Pedestrian Advisory Message Screen) #7 [i.e. pedestrian light], shown in Figures 1-3 and 5)  is also in communication with at least one standard walk light (pedestrian signal (#8) [i.e. standard walk light], shown in Figures 1-3 and 5) configured for directing the pedestrian for use on the crosswalk at the traffic intersection (described in Paragraphs 0010, 0032, 0037-0038 and 0040); and wherein, the pedestrian light (PAMS (Pedestrian Advisory Message Screen) #7 [i.e. pedestrian light], shown in Figures 1-3 and 5) is configured to warn the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection (described in Paragraphs 0032 and 0041).
Holzwanger does not expressly discloses the pedestrian light visible to a motorist and the pedestrian light is configured to warn the motorist of a certain presence of the pedestrian.
Camras discloses a system to warn a motorist of a certain presence of a pedestrian in a crosswalk at a traffic intersection (shown in Figures 1-5 and described in Paragraphs 0006-0012) comprising: a pedestrian light with a standard walk light configured to face the motorist; wherein, the pedestrian light is configured to warn the motorist of the certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection (described in Paragraphs 0039-0044).
Thus, given the system and method of Holzwanger and having the teaching of Camras disclosing a pedestrian light with a standard walk light configured to face the motorist; wherein, the pedestrian light is configured to warn the motorist of the certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection disclosed by Camras into the system and method of Holzwanger, in order to have a pedestrian warning signal comprising: a pedestrian light visible to a motorist at a traffic intersection, the pedestrian light is configured to be off, to be solid, and to blink, the pedestrian light is in communication with at least one standard traffic signal configured for directing the motorist through the traffic intersection; the pedestrian light is also in communication with at least one standard walk light configured for directing the pedestrian for use on the crosswalk at the traffic intersection; and wherein, the pedestrian light is configured to warn the motorist of a certain presence of the pedestrian at the traffic intersection who are either about to cross or already crossing the traffic intersection, for the obvious reason of incorporating additional feature that enhances pedestrian/s safety as suggested by Camras (Paragraphs 0004 and 0025).
As to claim 18, the combination of Holzwanger and Camras as set forth above in claim 17, the combination of Holzwanger and Camras discloses being configured to function along with an existing traffic signal system (shown in Figure 3 of Holzwanger and shown in Figure 1 of Camras).
As to claim 19, the combination of Holzwanger and Camras as set forth above in claim 17, the combination of Holzwanger and Camras discloses the pedestrian light includes a color code and a blinking feature (described in Paragraph 0045 of Camras).

Allowable Subject Matter
Claims 5-13, 16 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: wherein the pedestrian light of each of the additional pedestrian warning signals is white in color and has a signaling feature configured to switch on solid or blinking, where the blinking of the white color of the pedestrian light is configured to catch attention of the motorists and explicitly let the motorists know that the pedestrian is crossing the traffic intersection via the crosswalk, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 6, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 6, comprising limitations: the system is configured to warn and inform the motorist trying to take a right turn at the intersection; the system is configured to warn and inform the motorist trying to take a left turn at the intersection; the system is configured to provide awareness of a possible conflict with the pedestrian that will enable the motorist to be cautious thereby leading to the traffic intersection being safer for the pedestrian; the system is configured to alert the motorist to approach intersections with extra caution even if the pedestrian is not directly visible as they will be aware of certain presence of the pedestrian; the system is configured to alert the motorist to know the certain presence of the pedestrian even if they are blocked from their line of sight due to vehicles in a left lane; the system is configured to alert the motorist to know the certain presence of the pedestrian even if they are blocked from their line of sight due to vehicles in a right lane; or combinations thereof, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 7, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 7, comprising limitations: a walking person light configured to alert the pedestrian to start crossing the crosswalk but to look for traffic from both directions prior to crossing; and a blinking hand light configured to alert the pedestrian crossing the crosswalk to continue crossing but that a time is running out; the solid hand light is configured to come on after the time runs out on the blinking hand light, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 16, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 16, comprising among other limitations: a walking person light configured to alert the pedestrian to start crossing the crosswalk but to look for traffic from both directions prior to crossing; and a blinking hand light configured to alert the pedestrian crossing the crosswalk to continue crossing but that a time is running out; the solid hand light is configured to come on after the time runs out on the blinking hand light; where the pedestrian light of each of the additional pedestrian warning signals is white in color and has a signaling feature configured to switch on solid or blinking, where the blinking of the pedestrian light in the white color is configured to catch attention of the motorist and explicitly let the motorist know that the pedestrian is crossing the traffic intersection via the crosswalk; and the system is configured to warn and inform the motorist trying to take a right turn at the intersection; the system is configured to warn and inform the motorist trying to take a left turn at the intersection; the system is configured to provide awareness of possible pedestrian conflict that will enable the motorist to be cautious thereby leading to the traffic intersection being safer for the pedestrian; the system is configured to alert the motorist to approach the traffic intersection with extra caution even if the pedestrian is not directly visible as they will be aware of certain presence of the pedestrian; the system is configured to alert the motorist to know the certain presence of the pedestrian even if they are blocked from their line of sight due to vehicles in a left lane; and the system is configured to alert the motorist to know the certain presence of the pedestrian even if they are blocked from their line of sight due to vehicles in a right lane, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 20, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 20, comprising limitations: wherein the pedestrian light is white in color and has a signaling feature configured to switch on solid or blinking, where the blinking white signal is configured to catch attention of the motorist and explicitly let the motorist know that the pedestrian is crossing the traffic intersection via the crosswalk, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No 2020/0388158 A1 of Tate et al, discloses a turn lane pedestrian indicator for use at an intersection of at least two roadways comprising: a pedestrian call switch positioned at an intersection of at least two roadways, wherein said pedestrian station is positioned and configured to be activated by a pedestrian intending to cross at a pedestrian crossing at said intersection such that said pedestrian crossing is positioned such that a vehicle turning to the vehicle's right from a first roadway to a second roadway of said at least two roadways is required to cross the pedestrian crossing; a turn lane pedestrian indicator interface, wherein said pedestrian call switch is in communication with said pedestrian indicator interface, wherein said pedestrian call switch is configured to provide a call request from a pedestrian requesting to cross at said pedestrian crossing at said intersection, wherein said pedestrian indicator interface is configured to communicate a traffic control request to a traffic controller that is controlling traffic control lights at said intersection; a visual indicator positioned and configured to draw the attention of a driver of said vehicle toward the pedestrian waiting to cross to warn said driver of said vehicle that said pedestrian is waiting to cross, wherein said pedestrian indicator interface is configured to activate said visual indicator when a pedestrian activates said pedestrian call switch; and a power source configured to power said visual indicator.
U.S. Publication No. 2020/0090500 A1 Aladas, discloses an integrated pedestrian access system, said system comprising one or more wireless push buttons adapted to transmit and receive wireless signals and one or more receivers connected to one or more traffic controllers and to one or more pedestrian signal heads, wherein said one or more receivers are configured to at least: communicate with said one or more wireless push buttons through wireless signals; communicate among a plurality of said one or more receivers; determine whether a source device from which a signal for registering a pedestrian signal request is received through said communication is said one or more wireless push buttons or said one or more receivers; determine a status of pedestrian signal based on one or more signals received from said one or more pedestrian signal heads; register said pedestrian signal request if a walk signal of a pedestrian signal is not on in the desired direction as per said status of pedestrian signal; and provide acknowledgement corresponding to said status of pedestrian signal through said source device.

U.S. Publication No. 2019/0061611 A1 Dellock et al, discloses a computer can be further programmed to receive visual data representing the traffic signal via a sensor and determine the state of the traffic signal based on the visual data. The computer can be further programmed to project the traffic signal symbol further based on a determination that the vehicle is stopped within a maximum distance from the traffic signal. The computer can be further programmed to project the traffic signal symbol further based on a determination that a target object is within a maximum distance of a planned travel path for the first vehicle. The computer can be further programmed to determine a line-of-sight of a target object; and project the traffic signal symbol along the line-of-sight. The computer can be further programmed to project the traffic signal symbol between a target object and a planned travel path for the first vehicle. A method includes receiving data indicating a state of a traffic signal and activating a light source in a first vehicle to project a traffic signal symbol representing the state of the traffic signal. The method can further include projecting the traffic signal symbol based on a determination that the first vehicle is within a first maximum distance from the traffic signal. The method can further include determining, based on received data, a target object; and projecting the traffic signal symbol toward the target object. The method can further include projecting the traffic signal symbol within a second maximum distance from the target object.an.

U.S. Publication No. 2019/0035263 A1 Loes, discloses a traffic light system having improved safety measures for alerting pedestrians and vehicle drivers in proximity to prevent accidents. The traffic light system includes a red, yellow and green traffic signal lights automatically controlled using a control unit, a speaker module in communication with the control unit for generating one or more pre-recorded audio signals and an alarm sound during an ON or OFF operation of each of the traffic lights and a power supply unit for powering the operations of the traffic lights, the control unit and the speaker module. The speaker module is a detachable modular unit having a volume control means to adjust a volume level of the alarm sounds and the pre-recorded audio signals to a desired level for alerting pedestrians and vehicle drivers in proximity.
U.S. Publication No. 2019/0035262 A1 Brady et al, discloses an apparatuses, methods and storage media associated with controlling a pedestrian crossing or traffic light are disclosed herein. In embodiments, an apparatus may include a control unit to extend a duration of a pedestrian crossing state of the pedestrian crossing or traffic light in response to receipt of sensor data that convey detection of at least one commence crossing event of the pedestrian, while the pedestrian crossing or traffic light is in a pedestrian crossing state, but yet to receive sensor data that convey detection of all corresponding end of crossing event or events of the one or more pedestrians, prior to expiration of the duration of the pedestrian crossing state. The controller may extend the duration of the pedestrian crossing state until receipt of sensor data that convey receipt of all corresponding end of crossing event/events of the one or more pedestrians, or until a timeout threshold is reached.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						October 08, 2022           Primary Examiner, Art Unit 2685